DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 10, and 19 have been amended. Claims 1-20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022; 02/25/2022; 05/18/2022; 07/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
Applicant argues that:
In the rejections, the Examiner maps the limitations of each encoded frame set being encoded at an associated resolution and encoding parameter value based on a predefined metric value, recited in prior claim 1, to encoding parameters that specify characteristics of encoded video, including a resolution and a nominal frame rate for encoded frames of video, disclosed in Espeset. See Office Action at page 4. Based on these claim mappings, to teach or suggest the above limitations of amended claim 1, Espeset would need to disclose that the resolution and the nominal frame rate or other encoding parameter, together, achieve a predefined metric value for the encoded frames of video. Importantly, Espeset contains no such teachings. Notably, Espeset discloses that a video can be encoded using various encoding parameters, such as nominal frame rate, picture resolution, frame size, and/or bitrate.

Examiner respectfully disagrees. Espeset discloses in [col 6 lines 55-65] the source encoder may reduce the size of an encoded video by modifying other characteristics of the video, including (but not limited to) picture resolution, frame size, bitrate, and/or color encoding. Achieving a reduced size is interpreted by the examiner as a predefined metric value for the encoded frame. Espeset relies on the resolution and other encoding parameters to reduce the size as disclosed in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 10, 15, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Espeset (US 9131202 B1).

Regarding claim 1, Espeset teaches a computer-implemented method for playing back digital content on an endpoint device, the method comprising: 
receiving an encoded video sequence comprising a plurality of encoded frame sets (Fig. 6: 610 provide frames to decoder for decoding), wherein each encoded frame set is encoded at an associated resolution and using an encoding parameter value that, together, achieves a predefined metric value for the encoded frame set (a playback device may initially decode encoded frames of video contained within an elementary bitstream by configuring a decoder based upon encoding parameters provided to the playback device describing the encoding of the elementary bitsteam. In several embodiments, the encoding parameters specify characteristics of the encoded video including (but not limited to) a resolution for the encoded frames of video and a nominal frame rate for the encoded frames of video. [Col 7: lines 54-67]); 
decoding at least a portion of the encoded video sequence to generate a decoded video sequence (Fig. 6: 610 provide frames to decoder for decoding); and 
playing back at least a portion of the decoded video sequence (Fig. 6: 630 playback video).

Regarding claim 6, Espeset teaches the computer-implemented method of claim 1, wherein the predefined metric value comprises a predefined bitrate (The encoding parameters may specify, for example, the nominal frame rate, picture resolution, frame size, and/or bitrate used to encode the video. [Col 7 lines 1-17]).

Regarding claim 8, Espeset teaches the computer-implemented method of claim 1, wherein each encoded frame set included in the plurality of encoded frame sets comprises one of an encoded shot sequence, an encoded group of pictures, or an encoded sequence of frames (The process 600 extracts (605) encoded frames from the encoded video sequence. [Col 13 lines 44-48]).

Regarding claim 10, Espeset teaches one or more non-transitory computer readable media storing instructions that, when executed by one or more processors (The source encoder 200 includes a processor 210 in communication with non-volatile memory 230, volatile memory 220, [Col 8 lines: ]), cause the one or more processors to perform the steps of: 
receiving an encoded video sequence comprising a plurality of encoded frame sets (Fig. 6: 610 provide frames to decoder for decoding), wherein each encoded frame set is encoded at an associated resolution and using an encoding parameter value that, together, achieve a predefined metric value for the encoded frame set (a playback device may initially decode encoded frames of video contained within an elementary bitstream by configuring a decoder based upon encoding parameters provided to the playback device describing the encoding of the elementary bitsteam. In several embodiments, the encoding parameters specify characteristics of the encoded video including (but not limited to) a resolution for the encoded frames of video and a nominal frame rate for the encoded frames of video. [Col 7: lines 54-67]); 
decoding at least a portion of the encoded video sequence to generate a decoded video sequence (Fig. 6: 610 provide frames to decoder for decoding); and 
playing back at least a portion of the decoded video sequence (Fig. 6: 630 playback video).

Regarding claim 15, Espeset teaches the one or more non-transitory computer readable media of claim 10, wherein the predefined metric value comprises a predefined bitrate (The encoding parameters may specify, for example, the nominal frame rate, picture resolution, frame size, and/or bitrate used to encode the video. [Col 7 lines 1-17]).

Regarding claim 17, Espeset teaches the one or more non-transitory computer readable media of claim 10, wherein each encoded frame set included in the plurality of encoded frame sets comprises one of an encoded shot sequence, an encoded group of pictures, or an encoded sequence of frames (The process 600 extracts (605) encoded frames from the encoded video sequence. [Col 13 lines 44-48]).

Regarding claim 18, Espeset teaches the one or more non-transitory computer readable media of claim 10, wherein the encoded video sequence comprises a real-time video stream (the playback speed may be slowed to any particular speed and the playback device may be able to generate new frames in real-time in order to maintain the frame rate of the video and avoid a stuttering effect that would otherwise become apparent without the additional interpolated frames. A process for using motion vectors to interpolate frames from the decoded frames of an encoded video sequence in accordance with an embodiment of the invention is illustrated in FIG. 6. [Col 13 lines 28-43]).

Regarding claim 19, Espeset teaches a computer system, comprising: one or more memories storing instructions; and one or more processors that are coupled to the one or more memories (The source encoder 200 includes a processor 210 in communication with non-volatile memory 230, volatile memory 220, [Col 8 lines: ]) and, when executing the instructions, are configured to: 
receive an encoded video sequence comprising a plurality of encoded frame sets (Fig. 6: 610 provide frames to decoder for decoding), wherein each encoded frame set is encoded at an associated resolution and using an encoding parameter value that, together, achieve a46PATENTAttorney Docket No.: NETF0144US4C1 (P16500-US-4-CON) predefined metric value for the encoded frame set (a playback device may initially decode encoded frames of video contained within an elementary bitstream by configuring a decoder based upon encoding parameters provided to the playback device describing the encoding of the elementary bitsteam. In several embodiments, the encoding parameters specify characteristics of the encoded video including (but not limited to) a resolution for the encoded frames of video and a nominal frame rate for the encoded frames of video. [Col 7: lines 54-67]);
decode at least a portion of the encoded video sequence to generate a decoded video sequence (Fig. 6: 610 provide frames to decoder for decoding); and 
play back at least a portion of the decoded video sequence (Fig. 6: 630 playback video).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Espeset in view of Ronca (US 20120147958 A1).
Regarding claim 3, Espeset teaches the computer-implemented method of claim 1. Espeset does not teach the following limitations, however, in an analogous art, Ronca wherein each encoded frame set included in the plurality of encoded frame sets is further encoded based on a list of encoding points associated with the encoded frame set ([0046] FIG. 4 illustrates an exemplary video title divided into a plurality of video chunks, according to one embodiment of the present invention. As shown, a video 400 is divided into five different chunks 410.sub.1-5).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Ronca and apply them to Espeset. One would be motivated as such as performance may be increased by encoding various portions of a source video separately (Ronca: [0007]).

Regarding claim 12, Espeset teaches the one or more non-transitory computer readable media of claim 10. Espeset does not teach the following limitations, however, in an analogous art, Ronca wherein each encoded frame set included in the plurality of encoded frame sets is further encoded based on a list of encoding points associated with the encoded frame set ([0046] FIG. 4 illustrates an exemplary video title divided into a plurality of video chunks, according to one embodiment of the present invention. As shown, a video 400 is divided into five different chunks 410.sub.1-5).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Ronca and apply them to Espeset. One would be motivated as such as performance may be increased by encoding various portions of a source video separately (Ronca: [0007]).

Claims 4-5, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Espeset in view of Carmel (US 20180063536 A1).
Regarding claim 4, Espeset teaches the computer-implemented method of claim 1. Espeset does not teach the following limitations, however, in an analogous art, Carmel teaches wherein the predefined metric value comprises a predefined distortion level (Examples of quality measures that can be utilized herein include any of the following, or combinations thereof: Peak Signal to Noise Ratio (PSNR) [0066]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Carmel and apply them to Espeset. One would be motivated as such to create an encoded video which has maximal quality and best user experience, given a set of limited resources such as total bandwidth, computation power (Carmel: [0003]).

Regarding claim 5, Espeset in view of Carmel teaches the computer-implemented method of claim 4. Carmel teaches wherein the predefined distortion level comprises at least one of a predefined peak signal-to-noise-ratio, a linear video multimethod assessment fusion (VMAF) metric value, or a harmonic VMAF value (Examples of quality measures that can be utilized herein include any of the following, or combinations thereof: Peak Signal to Noise Ratio (PSNR) [0066]). The same motivation used to combine Espeset in view of Carmel in claim 4 is applicable.

Regarding claim 9, Espeset teaches the computer-implemented method of claim 1. Espeset does not teach the following limitations, however, in an analogous art, Carmel teaches wherein each encoded frame set included in the plurality of encoded frame sets is iteratively encoded at one or more encoding points, and the iterative encoding converges with respect to the predefined metric value (and in case the quality criterion is not met by the frame quality score, repeating the encoding with an updated compression parameter giving rise to an updated encoded frame, and repeating the computing for the updated encoded frame, until a frame quality score of the updated encoded frame meets the quality criterion. [0010]). The same motivation used to combine Espeset in view of Carmel in claim 4 is applicable.

Regarding claim 14, Espeset teaches one or more non-transitory computer readable media of claim 10. Espeset does not teach the following limitations, however, in an analogous art, Carmel teaches wherein the predefined metric value comprises a predefined distortion level (Examples of quality measures that can be utilized herein include any of the following, or combinations thereof: Peak Signal to Noise Ratio (PSNR) [0066]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Carmel and apply them to Espeset. One would be motivated as such to create an encoded video which has maximal quality and best user experience, given a set of limited resources such as total bandwidth, computation power (Carmel: [0003]).

Allowable Subject Matter
Claims 2, 7, 11, 13, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486